DETAILED ACTION
This Office Action is in response to RCE filed March 7, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 14 and 15 are objected to because of the following informalities:
On line 13 of claim 1, “calculated” should be replaced with another word such as “measured”, because (a) Applicants did not originally disclose how to calculate the first and second oxygen content, and (b) rather, the first and second oxygen content should be measured not to be ambiguous since calculating the first and second oxygen content may require explaining how the first and second oxygen content are calculated, and what kind of a model is employed for the calculation.
On line 13 of claim 1, “at the same condition” should be replaced with “under the same condition”.
On line 2 of claim 14, “a same chamber” should be replaced with “the (said) reaction chamber”, because the amended claim 1 already recites “a reaction chamber” on lines 13-14 of the amended claim 1.
On line 3 of claim 15, “is greater” should be replaced with “are greater”, because the molar content of indium in the first and second metal oxide material should be different from each other.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 6, 8, 9 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claim 1, it is not clear what “a first oxygen content of a volume percentage” recited on lines 5-6 and “a second oxygen content of a volume percentage” recited on lines 7-8 each refers to, because (a) Applicants originally disclosed in paragraph [0030] of current application that “FIG. 11 is a view showing the relationship between the thickness and the square resistance of the second thin film prepared when the second oxygen content is 0 and the water vapor has an input rate of 1 sccm in an embodiment of the present disclosure (emphasis added)”, and in paragraph [0048] of current application that “The preparation of the second thin film under an oxygen-free and water vapor containing atmosphere is more advantageous for realizing a second thin film having a smaller square resistance, thereby further improving the conductivity properties of the source electrode and the drain electrode (emphasis added)”, (b) as one of ordinary skill in the art readily recognizes, a water vapor molecule contains an oxygen atom, (c) therefore, the claimed first and second oxygen content of the volume percentage do not appear to refer to a first oxygen content of all of the oxygen containing molecules of a volume percentage and a second oxygen content of all of the oxygen containing molecules of a volume percentage, (d) therefore, it is not clear what the first and second oxygen content each refers to, and what should be considered as oxygen containing molecules for the calculation of the first and second oxygen content since the oxygen-containing molecules of water vapor should not be included for calculation of the first and second oxygen content of the volume percentage as implied by paragraphs [0030] and [0048] of current application, and (e) for example, if there are CO2 or CO molecules in the reaction chamber, it is not clear whether the CO2 or CO molecules should also be counted toward the first and second oxygen content of the volume percentage; and in addition, if there are ozone or O3 molecules in the reaction chamber, it is not clear whether the ozone or O3 molecules should also be counted toward the first and second oxygen content of the volume percentage.
(2) Further regarding claim 1, it is not clear whether the limitation “the first oxygen content and the second oxygen content are calculated at the same condition with respect to a total volume of a reaction chamber for forming the first thin film and the second thin film” recited on lines 12-14 suggests that the first and second oxygen content are with respect to the same kind of an oxygen-containing molecule or the same kinds of oxygen-containing molecules, because (a) Applicants did not originally disclose whether or not the first and second oxygen content are a first and second oxygen content of the same molecule or the same molecules, or different molecules, (b) as discussed above, it is not clear with respect to which molecule or molecules the first and second oxygen content are measured and calculated, and (c) different molecules such as O2, CO2 and O3 would occupy different volumes in the reaction chamber, but Applicants do not specifically claim what the molecule is or what the molecules are for which the first and second oxygen content are measured and calculated.
Claims 4, 6, 8, 9 and 14-17 depend on claim 1, and therefore, claims 4, 6, 8, 9 and 14-17 are also indefinite.

Response to Arguments
Applicants’ arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.K./August 8, 2022			                                     /JAY C KIM/                                                                                        Primary Examiner, Art Unit 2815